Citation Nr: 1241443	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York (New York RO) and Tongus, Maine (Tongus RO).  In a February 2006 rating decision, the New York RO, in pertinent part, denied entitlement to service connection for PTSD.  In a June 2006 rating decision, the Tongus RO denied entitlement to service connection for hearing loss and tinnitus.  The New York RO has retained jurisdiction in this case.

The Veteran has claimed entitlement to service connection for PTSD; however, as the record contains diagnoses of psychiatric disabilities other than PTSD, the Board has recharacterized the issue as is reflected on the front page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2012, this case was remanded for a hearing.  The Veteran provided testimony before the undersigned at the New York RO in May 2012.  A transcript of the hearing is part of the record.

The issues of entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus are REMANDED to the RO via the Appeals Management Center.  The Veteran will be advised if further action is required on his part.


FINDINGS OF FACT

An acquired psychiatric disability, diagnosed as depression, manifested in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, diagnosed as depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.



Service connection - rules and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis and Background

The Veteran's service personnel records reflect that the Veteran had behavioral and legal problems prior to and during his time on active duty.  However, an in-service examiner related these problems to passive-aggressive personality disorder.  Such disorders are not diseases or injuries within the meaning of applicable legislation for compensation purposes and with very limited exception cannot be service connected as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127. Service connection is possible for additional disability superimposed on a personality disorder. VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

In the late 1970's, the Veteran attempted to have his character of discharge upgraded. To support this effort, the Veteran's wife, mother and father wrote letters indicating that, prior to entering the military, he had significant behavioral and emotional problems, including excessive drinking and being violent.  He was noted in the late 1970's to be doing well, as he had stopped drinking, was employed and was non-violent.  

Records from Shobhan Lal, M.D., dated from August through November 1996 show that the Veteran was depressed, isolated, and angry.  In a November 1996 report, the private provider diagnosed PTSD related to post-service stressors, major depression with psychotic features, and personality disorder, not otherwise specified.  In a March 1998 report, this private provider noted continuing symptoms of depression and anger, and provided diagnoses of PTSD and major depression with psychotic features.

The Veteran was awarded Social Security Administration (SSA) disability benefits in April 1998.  The primary diagnosis was affective disorder; while the secondary diagnosis was personality disorder.  The disability was reported to have begun in 1996.

In a September 2005 statement, the Veteran's wife indicated that she had known the Veteran since before service and that he came back a different person-that he was quick to anger, was depressed and did not want to socialize with other people and began drinking.  His children provided statements relating their observations of the Veteran's depression and anger since their childhood.  

At his hearing, the Veteran indicated that when he returned from service, he was very isolated and did not want to be around other people.  His wife testified to the changes in the Veteran's personality upon his return.  She noted that he did not want to socialize and, in fact, that they did not get a phone for four years after his return from active duty.  

VA medical records show treatment beginning in November 2005 reflect that the Veteran was being treated for depression with regular therapy and medication.

In letters dated in May 2006 and May 2012, Robert S. Castroll, MD, opined that the Veteran had depression, intermittent explosive disorder, social anxiety and PTSD, linked to several incidents in service.   

In a May 2012 letter, Lawrence Backilman, LCSW, reported that the Veteran presented with symptoms of a depressive disorder, irritability, paranoid ideation, impaired concentration, low self esteem and occasional physical violence.  He noted that the Veteran had described severe personality changes that accompanied his discharge from active duty.  For several years, the Veteran had a difficult time adjusting to civilian life, and that he continued to have unresolved issues of anger, paranoia and depression.

The records associated with the application to upgrade the discharge indicate that the symptoms may have abated in the late 1970's, but they do not specifically focus on whether psychiatric symptoms were present.  The reports of the Veteran and his spouse and the private treatment records suggest ongoing symptomatology beginning in service.  

The service treatment records provide evidence of depression in service, and current treatment records documents a current disability.

As such, the record of evidence reflects a continuation of depressive symptoms since service and, in addition, evidence providing a link between his depression and active duty.  Therefore, entitlement to service connection is warranted for an acquired psychiatric disability, diagnosed as depression.


ORDER

Service connection for an acquired psychiatric disability, diagnosed as depression, is granted.
REMAND

The record reflects that the Veteran had VA audiological examinations in November 2005, April 2006, April 2007 and May 2011. It appears that audiometric testing was performed at these examinations; however, the results of the tests are not in the record.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran was provided with a VA audiological examination in March 2006.  The examiner found that the results of the examination should not be used for rating purposes as they were unreliable.  He opined that, based upon normal puretone thresholds at the time of induction and separation, any present hearing loss would not be the result of military service.  However, service connection is possible for disabilities initially identified after service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet App 155 (1993) (holding that service connection for hearing loss is possible, even if not identified in service).  The Board is thus required to obtain a rationale for the conclusion that the normal hearing at separation meant that the current hearing loss could not be associated with service.  

While the Veteran had normal hearing at separation, his audiological examination results reflect a shift in puretone threshold during active duty.

At induction, his puretone thresholds were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

At separation, his puretone thresholds were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
-
20
LEFT
10
10
15 
-
15

The examiner did not take into account these shifts.  

The Veteran was provided with a VA psychiatric examination in September 2007.  The examiner diagnosed PTSD, but was unable to relate the diagnosis to his reported in-service stressors without resorting to speculation, because of his focus in the interview on his post-service civilian stressors and his account of pre-military stressors of physical abuse.  The examiner noted that an opinion could not be offered without further information, including notes from his first treating physician, Social Security Administration psychiatric evaluations, and military records of disciplinary actions.

An addendum was provided in March 2008.  The examiner noted that the letters from the Veteran's wife, mother and father submitted in connection with the 1978 Discharge Review Board reflected an improvement in his symptoms.  The examiner opined that it was less likely as not that his military service resulted in PTSD symptoms or an aggravation of his pre-existing behavioral problems since he showed no symptoms of PTSD or other behavioral problems 10 years after service.  However, this examiner did not take into account the Veteran's ongoing treatment for PTSD reflected in the record.  In addition, the previous examiner had noted that records from the Social Security Administration and treatment records from his first treating physician would be helpful in reaching an opinion.  These records were part of the record at the time of the addendum; however the examiner did not discuss these in his addendum opinion.

Therefore, on remand, an opinion should be obtained with regard to the etiology of the Veteran's PTSD that takes into account the entire evidence of record, including his reports of abuse as a child, his in-service stressors, his reports of post-service stressors and the ongoing diagnosis of and treatment for PTSD, including the private opinions linking it to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of the VA audiometric testing provided in November 2005, April 2006, April 2007 and May 2011.

2.  After the above development, the claims file, including any relevant electronic records, should be provided to the VA audiological examiner who provided the March 2006 examination, if available.  If not available, the claims file should be provided to another licensed audiologist to provide the needed opinions.

The examiner should review the record and provide an opinion as whether it is at least as likely as not (50 percent probability or more) that the Veteran has current bilateral hearing loss or tinnitus that is related to noise exposure in service, and whether this tinnitus is related to his hearing loss.  

The examiner must discuss the in-service shift in puretone thresholds and must provide a detailed rationale for any opinion provided.

If the examiner bases a negative opinion on the service separation examination, the examiner should explain why the findings on that examination mean that the current hearing loss could not be related to service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports in the record must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If further examination or testing is needed, this should be undertaken. 

3.  The Veteran's claims file should be provided to the VA psychiatric examiner who provided the September 2007 examination, if available.  If not available, provide the claims file to another psychiatric examiner.

Review of the claims file should be reflected in the report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is linked to his reported in-service stressors.  

The examiner should discuss the opinions of record, and include consideration of the Veteran's reports of pre-military childhood abuse, and post-service civilian stressors in consideration of PTSD-related stressors.  In addition, the examiner should discuss the Veteran's Social Security Administration records, his first post-service psychiatric treatment and the ongoing reports of treatment and opinions in the record regarding PTSD.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports in the record must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If further examination or testing is needed, this should be undertaken.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


